DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 7,815,996) alone, or alternatively in view of Hamaguchi et al. (US 2015/0038631).
Regarding claim 1, Yokota et al. teaches a low gloss sheet (See Title), comprising at least two layers (col. 2, lines 54-59), wherein a third layer would correspond to a substrate; and a low gloss layer disposed on the substrate (core layer and surface sub layer, col. 2, lines 54-56), the low gloss layer comprising a polyester (col. 5, lines 24-29) and a matting agent having a weight percentage ranged about 1% to about 10% in the sub layer and core layer having an amount less than the amount in the sub layer (col. 5, lines 6-14) which would overlap the claimed range of from 4 wt% to 10 wt% in the low gloss layer, wherein the matting agent comprises a plurality of first particles and a plurality of second particles (talc particles in the core layer and in the sub layer), the particles have a diameter from about 0.5 micrometer to about 10 micrometer (col. 4, lines 60-67) which overlaps the claimed ranges of the first particles have an average particle diameter (d50) of 8 µm to 10 µm and the second particles have an average particle diameter (d50) of 3 µm to 6 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Given that Yokota et al. teaches second particles identical to that presently claimed, including type, size and amount as claimed, it is clear that the second particles have an oil absorption as presently claimed, absent evidence to the contrary.
Alternatively, Hamaguchi et al. teaches a polyester resin composition comprising talc having an oil absorption of not less than 20 ml/100 g and not greater than 70 ml/100 g (paragraphs [0074] and [0076]) which overlaps the claimed range of from 30 ml/100 g to 100 ml/100 g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an oil absorption for the second particles of Yokota et al. in order to provide good flowability (Hamaguchi et al., paragraph [0076]).
Regarding claim 2, given that Yokota et al. teaches first particles identical to that presently claimed, including type, size and amount as claimed, it is clear that the second particles have an oil absorption as presently claimed, absent evidence to the contrary.
Alternatively, Hamaguchi et al. teaches a polyester resin composition comprising talc having an oil absorption of not less than 20 ml/100 g and not greater than 70 ml/100 g (paragraphs [0074] and [0076]) which overlaps the claimed range of from 10 ml/100 g to 40 ml/100 g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an oil absorption for the first particles of Yokota et al. in order to provide good flowability (Hamaguchi et al., paragraph [0076]).
Regarding claim 3, given that Yokota et al. teaches second particles identical to that presently claimed, including type, size and amount as claimed, it is clear that the second particles have an oil absorption as presently claimed, absent evidence to the contrary.
Alternatively, Hamaguchi et al. teaches a polyester resin composition comprising talc having an oil absorption of not less than 20 ml/100 g and not greater than 70 ml/100 g 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an oil absorption for the second particles of Yokota et al. in order to provide good flowability (Hamaguchi et al., paragraph [0076]).
Regarding claim 4, Yokota et al. teaches wherein the first particles comprise talcum powder (col. 4, lines 37-40).
Regarding claim 5, Yokota et al. teaches wherein the second particles comprise talcum powder (col. 4, lines 37-40).
Regarding claim 6, Yokota et al. teaches wherein the weight percentage of the matting agent ranges from about 1% to about 10% in the sub layer and core layer having an amount less than the amount in the sub layer (col. 5, lines 6-10) which would overlap the claimed range of from 7 wt% to 9 wt% based on the total weight of the low gloss layer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claims 7 and 8, Yokota et al. teaches the matting agent ranges from about 1% to about 10% in the sub layer or the core layer having an amount less than the amount in the sub layer (col. 5, lines 6-10) which may correspond to the second particles and overlap the claimed 
Regarding claim 9, Yokota et al. teaches wherein the substrate comprises polyester (col. 2, line 67-col. 3, line 4, col. 5, lines 24-29).
Regarding claim 10, Yokota et al. teaches wherein the film has a total thickness of about 5 to about 500 micrometers (col. 5, lines 17-23) which would result in a low gloss layer having a thickness that overlaps the claimed range of between 40 µm and 70 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 11, given that Yokota et al. alone, or alternatively in view of Hamaguchi et al. teaches low gloss sheet, including materials and structure, identical to that presently claimed, it is clear that the low gloss sheet have a gloss as presently claimed, absent evidence to the contrary. Further, Yokota discloses wherein the low gloss sheet has a gloss of 10 to 60 at 60o (col. 3, lines 57-59).
Regarding claim 12, given that Yokota et al. alone, or alternatively in view of Hamaguchi et al. teaches the low gloss sheet of claim 1, it is clear that the low gloss sheet is a matte product as claimed. Further, Yokota et al. teaches the production of matte films from the low gloss sheet of claim 1 (col. 4, lines 33-36). 
Regarding the limitation of the matte product being “manufactured… by a forming technique”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yokota et al. alone, or alternatively in view of Hamaguchi et al. meets the requirements of the claimed matte product. Yokota et al. alone, or alternatively in view of Hamaguchi et al. clearly meets the requirements of present claims. Further, Yokota et al. teaches a forming technique (col. 4, lines 18-36).
Regarding claim 13, given that Yokota et al. alone, or alternatively in view of Hamaguchi et al. teaches matte product, including materials and structure, identical to that presently claimed, it is clear that the matte product have a gloss as presently claimed, absent evidence to the contrary. Further, Yokota discloses wherein the low gloss sheet and therefore, matte product, has a gloss of 10 to 60 at 60o (col. 3, lines 57-59). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787